DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending and examined on the merits.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 is objected to because it recites “venting the electroporation chamber as it get filled” in the fifth-to-last line.  The use of the word “get” in this recitation is grammatically incorrect.  For proper grammar, the word “get” should be replaced with “gets.”  Since claim 1 is objected to, its dependent claims, claims 2-20, must be objected to.
Claim 4 is objected to because it recites “maintaing” which is a misspelling.  The recitation should be replaced with “maintaining.”
Claim 9 is objected to because it recites “milliseimens/cm” which is a misspelling.  The recitation should be replaced with “millisiemens/cm.”
Claim 18 is objected to because it recites “wherein liquid streams…is sequentially processed” which is grammatically incorrect.  For proper grammar, the word “is” should be replaced with “are.”  Since claim 18 is objected to, its dependent claims, claims 19 and 20, must be objected to.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the recitation “the gas venting port” in the fifth-to-last to fourth-to-last lines of the claim.  Line 4 recites “at least one gas venting port” which encompasses the embodiment of multiple gas venting ports.  For that embodiment, it is unclear which one of the multiple gas venting ports is “the gas venting port” of the fifth-to-last to fourth-to-last lines of the claim.  It is unclear whether the venting of the electroporation chamber is through only one, some, or all of the gas venting ports.  Since claim 1 is indefinite, then its dependent claims, claims 2-20, are rendered indefinite.  Therefore, claims 1-20 must be rejected under 35 U.S.C. 112, second paragraph.
Claim 5 is rendered indefinite by the recitation “mixing the liquid streams within the electroporation.”  It is unclear what is meant by “the electroporation.”  It is unclear whether it is referring to the electroporation chamber.
Claim 6 recites the limitation "the air displaced through the gas venting port" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not disclose that air is displaced through any of the “at least one gas venting port.”  Additionally, claim 6 is rendered indefinite by the recitation “the gas venting port.”  Parent claim 1 recites in line 4 “at least one gas venting port” which encompasses the embodiment of multiple gas venting ports.  For that embodiment, it is unclear which one of the multiple gas venting ports is “the gas venting port” of claim 6.  It is unclear whether the air, which is filtered, is displaced through only one, some, or all of the gas venting ports.
Claim 8 recites the limitation "the substances" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not refer to “substances.”  
Claim 8 is further rendered indefinite by the recitation “one or more of a combination of.”  A combination requires two or more components.  Therefore, it is unclear how “one” of the list recited in claim 8 can provide “a combination” of the substances.  For the purpose of applying prior art, claim 8 will be interpreted as reciting that the exogenous material is selected from one or more of proteins, polypeptides, nucleic acids, polynucleotides, expression vectors, viral RNA vectors, mRNA, polymers, carbohydrates, and other pharmaceutical molecules.  
Claim 12 recites the limitation "the electric fields" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not refer to any electric fields, and it is unclear that the applied pulsed voltage provides one or more electric fields.  
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear the degree of uniformity that is required for electric fields throughout the treatment volume to be considered “substantially uniform.”
Claim 14 is rendered indefinite by the recitation “electroporation cycles.”  The definition of an “electroporation cycle” is unclear, it is not a term of the art, and the specification does not provide a definition for it.  
Claim 17 recites the limitation "said exogenous materials" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claims 1 and 16 refer to “exogenous material” and not multiple exogenous materials.  Therefore, there is insufficient antecedent basis for “exogenous materials” (multiple exogenous materials, not a single exogenous material).
Claim 17 is also rendered indefinite by “said outlet” in the last line.  It is unclear whether it is referring to the “outlet port” of parent claims 1 and 16.
Claim 19 is indefinite because it is unclear how the steps of claim 19 relate to the steps of parent claims 1 and 16.  Since claim 19 is indefinite, then its dependent claim, claim 20, is rendered indefinite.  Therefore, claims 19 and 20 must be rejected under 35 U.S.C. 112, second paragraph.
Claim 20 recites the limitation "the electroporation system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claims 1, 16, 18, and 19 do not refer to an “electroporation system.”

Claim limitation “automated means” in claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not refer to “automated means” and the term is only used in claim 17.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, claim 17 recites “automated means.”

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gas venting port” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dzekunov `200 (US 2005/0282200) in view of Dzekunov `993 (WO 2007/021993) and Lin (J. Micromech. Microeng. 2005. 15: 935-943).
Dzekunov `200 discloses flow electroporation devices and methods for introducing molecules, compounds, or compositions into cells (paragraph [0042]).  The method involves introducing biological units, such as cells, from an exterior source into an electroporation chamber assembly; subjecting the biological units (e.g. cells) to electroporation in the presence of a biological or chemical substance, causing the substance to enter transiently opened pores in the membranes of the biological units; and removing the biological units from the electroporation chamber to permit further handling of the electroporated cells and to allow for the electroporation of a new fraction, portion, or unit volume of cell suspension (paragraph [0072]).  The electroporation chamber for electrical treatment of the suspension of particles (especially living cells) comprises two or more walls, paired electrodes, and a source of electrical energy in electrical communication with each electrode (paragraph [0073]).  Thus Dzekunov `200 is comparable to claimed invention since Dzekunov `200 discloses a method of electroporation comprising introducing a liquid stream comprising biological cells (the cell suspension of Dzekunov `200) into a closed electroporation chamber having two electrodes and a voltage generator (the source of electrical energy of Dzekunov `200).
Dzekunov `200 also discloses that the electroporation chamber contains at least three ports (paragraph [0019]).  The third port can be for gas flow out of the chamber (paragraph [0019]), thereby reading on ‘at least one gas venting port’ of instant claim 1.  A first port is for sample flow into the chamber, and the first port may be in fluid communication with one or more sample containers (paragraph [0019]).  Moreover, given that Dzekunov `200 teaches that the term “port” refers to any opening through which fluid may flow into or out of the electroporation chamber (paragraph [0018]), and that the electroporation chamber comprises at least three ports (paragraph [0019]), then it is obvious the at least three ports encompasses multiple ports reading on ‘inlet ports’ other that the first, second and third ports described by Dzekunov `200 at paragraph [0019].  Therefore, Dzekunov `200 teaches a step comparable to the first step of instant claim 1 since Dzekunov `200 teaches introducing a first liquid stream comprising biological cells through one of at least two inlet ports (the first port of Dzekunov `200) into a closed electroporation chamber having two electrodes, a voltage generator (the source of electrical energy of Dzekunov `200), and a gas venting port (the third port of Dzekunov `200).
As shown in Figure 2, Dzekunov `200 teaches that once the electroporation chamber 11 is sufficiently filled with the sample, an electric pulse is sent through the chamber by use of the electrodes (paragraph [0066]).  Once exposed to the electric current, the sample is considered a processed sample (paragraph [0066]).  Therefore, Dzekunov `200 teaches the second-to-last step of instant claim 1 since Dzekunov `200 teaches applying a pulsed voltage (the electric pulse) from a voltage generator (the source of electrical energy disclosed in paragraph [0073] of Dzekunov `200) to the electroporation chamber.  
Next with respect to Figure 2, Dzekunov `200 teaches that the processed sample flows through fluid path 37 to the depot or collection point exemplified by a collection bag 36 (paragraph [0066]).  The chamber 11 is coupled to the processed sample depot 36 by the fluid path 37 through a second port 18 (paragraph [0065]).  Elsewhere, Dzekunov `200 points out that the at least three ports of their electroporation chamber comprises a second port which is for processed sample flow out of the chamber (paragraph [0019]).  Therefore, Dzekunov `200 teaches a step comparable to the last step of instant claim 1 since Dzekunov `200 teaches removing mixed liquid stream contents (the processed sample of Dzekunov `200) from the electroporation chamber through an outlet port (the second port of Dzekunov `200) on the electroporation chamber.

Dzekunov `200 differs from the claimed invention in that Dzekunov `200 does not expressly disclose that their first port (for sample flow into the electroporation chamber) is non-parallel and adjacent to at least one other inlet port – that is, Dzekunov `200 does not disclose at least two non-parallel adjacent inlet ports.  Dzekunov `200 also differs from the claimed invention in that Dzekunov `200 does not expressly disclose that their electroporation chamber has a wall comprising two curved wall sections.  Dzekunov `200 further differs from the claimed invention in that Dzekunov `200 does not expressly disclose the following steps after introducing the cell suspension into the electroporation chamber, and before the step of applying a pulsed voltage:  introducing a second liquid stream comprising exogenous material through another one of the at least two non-parallel adjacent inlet ports; initiating mixing of the first liquid stream (the cell suspension of Dzekunov `200) and the second liquid stream as soon as they make contact near the non-parallel adjacent inlet ports; further mixing the first and second liquid streams by redirecting the first and second liquid streams at least twice, along the curved wall sections of the electroporation chamber; and venting the electroporation chamber as it gets filled with the liquid streams through the gas venting port (the third port of Dzekunov `200 for gas flow out of the chamber).  
Dzekunov `993 discloses electrode geometries for use with electroporation processes, including flow electroporation processes (page 1, lines 10-12).  Their techniques are applied to an electroporation chamber that is substantially circular in cross-section (page 3, lines 10-12).  In particular, the housing of the electroporation system may have, for example, a curved, circular, or elliptical cross section (page 4, lines 27-28).  Dzekunov `993 points out that a circular-cross-section device exhibits fluidic behavior having advantages over that from a rectangular cross-section (page 3, lines 12-14).  In particular, the circular design provides for uniform and efficient electroporation of cells within the electroporation chamber, or flowing within the chamber (page 3, lines 14-15).  Also, a cylindrical design does not need corners or exhibit areas that would lead to especially-retarded flow (page 3, lines 15-17). 
	Lin discusses micromixers which are commonly employed in chemical and biological analyses (page 935, last paragraph), including passive micromixers (page 936, left column, last paragraph through right column, second paragraph).  The study conducted by Lin developed a novel passive micromixer which utilizes self-rotation of the sample fluids from multiple injection channels to produce three-dimensional vortexes in a circular mixing chamber at low Reynolds numbers, thereby enhancing the mixing performance (page 936, right column, second paragraph).  See Figure 1 for a schematic of the vortex micromixer device developed by Lin, showing that the fluids to be mixed enter a circular chamber through eight tangential inlets (page 936, right column, second paragraph).  An outlet microchannel is also provided (Figure 1; page 938, left column, second-to-last paragraph).  It was determined that the mixing efficiency in the microfluidic mixer can be enhanced by increasing the contact area and the contact time of the different samples, creating irregular flow fields in the mixing chamber, or by generating perturbations (coercive effects) of the sample fluids, etc. (page 939, right column, last paragraph).  An acceptable mixing performance can be obtained by establishing flows with Reynolds numbers greater than 2.32 (page 940, first paragraph).  Figure 10 shows the numerical simulation results for the species concentration distributions at different cross-sections in the circular microchamber when the Reynolds number is 3.2 (page 940, left column, last paragraph).  A driving force is applied to establish running sample flows with that Reynolds number, and consequently, self-rotation is induced in the circular microchamber and three-dimensional vortex flows occur as a result (page 940, left column, last paragraph).
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have modified the electroporation chamber of Dzekunov `200 to include curved walls, including two curved wall sections, when practicing the method of Dzekunov `200.  One of ordinary skill in the art would have been motived to do this since curved/circular/elliptical cross sections for the electroporation chamber would exhibit fluidic behavior having advantages over that from a rectangular cross-section, specifically uniform and efficient electroporation of cells within the electroporation chamber, or flowing within the chamber, and would reduce corners or exhibit areas that would lead to especially-retarded flow, as pointed out by Dzekunov `993.  There would have been a reasonable expectation of success in including two curved wall sections in the electroporation chamber of Dzekunov `200 (which comprises ports) for the practice of flow electroporation since Dzekunov `993 states that a substantially cylindrical electroporation chamber conveniently allows the use of various elements including ports that are inexpensive, readily available, and made out of various materials (page 3, lines 21-24), and since Dzekunov `993 indicates that their techniques are applied to electroporation chambers used in flow electroporation.  
Additionally, at the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have provided the inlet ports of Dzekunov `200 tangentially from electroporation chamber as shown in Figure 1 of Lin (encompassing non-parallel adjacent inlet ports), and injected the biological or chemical substance (provided for entry into the cells via the transiently opened pores of the cells; see paragraph [0072] of Dzekunov `200) in a fluid in an inlet port adjacent to the inlet port for injection of the cell suspension, specifically applying the technique of Lin for effecting the mixing of fluids in a chamber.  One of ordinary skill in the art would have been motivated to do this in order to effect the mixing of the cells with the biological/chemical substance in the electroporation chamber of Dzekunov `200 – Dzekunov `200 sought the flow of fluid in their electroporation chamber given that it teaches using pumping means to regulate the flow of fluid or gas in their device (paragraphs [0017] and [0106]).  Mixing of the two liquid streams (first stream: cell suspension; second stream: biological/chemical substance for introduction into the cells) would have been expected by injecting the two streams in inlet ports that are tangential to the electroporation chamber and adjacent to each other (reading on non-parallel adjacent inlet ports) since Lin found that self-rotation of fluids was obtained by their vortex micromixer having fluids injected into a cylindrical chamber in this manner.  
Therefore, Dzekunov `200 in view of Dzekunov `993 and Lin renders obvious instant claims 1, 2 (through providing inlet ports tangential to the electroporation chamber having two curved wall sections, it is obvious that depending on their spacing and the geometry of the chamber, that they are perpendicular to each other), 3 (this would have been expected based on Figure 10 of Lin), 4 (obvious that in flowing the cell suspension, it results in homogeneity in the cell suspension), 7, 8 (chemical or biological substance reads on ‘other pharmaceutical molecules’ at least), 9 (routine experimentation to test different conductivities), 10 (obvious through routine experimentation), 11 (obvious through routine experimentation), 12, 13 (since flow electroporation is performed, including sequentially – see paragraph [0016] regarding repeated cyclic filling, then it is obvious that it is scalable to the amounts recited in claim 13), 14 (see paragraph [0016] – obvious to repeated the cyclic filing for any number of times, including at least 20 cycles reading on ‘repeated electroporation cycles’), 15 (obvious to perform the method on any cell density through routine experimentation), 16 (see paragraph [0016] regarding repeated cyclic filling), 17 (see paragraph [0092] teaching providing commands to the pumps, valves), 18-20 (see paragraphs [0016] and [0092]).
Regarding instant claim 5, it would have been an obvious matter of routine experimentation to have varied the amount of time that is allowed for mixing (as brought on by self-rotation by the vortex), including using mixing times in the range of instant claim 5.  Given that a vortex would have been obtained (based on Lin), then mixing would have been expected to be of a short time.  Therefore, instant claim 5 is rendered obvious.
A holding of obviousness is clearly required.

	No claims are allowed.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651